Citation Nr: 1220300	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  93-14 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability exhibited by a heart murmur. 

3.  Entitlement to service connection for a chronic disability manifested by blackouts. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to March 1957. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 1993 decision by the regional office (RO or AOJ) in St. Petersburg, Florida which denied service connection for hypertension, a heart murmur, and blackouts.  The Board remanded these claims in April 1995, February 1998 and December 1998. 

In a January 2000 decision, the Board denied service connection for hypertension, a heart murmur, and a chronic disability manifested by blackouts.  The Veteran then appealed the January 2000 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2001 motion to the Court, the appellee (the VA Secretary) requested that the Board decision be vacated and the issues remanded in light of the Veterans Claims Assistance Act of 2000 (VCAA).  In a January 2001 Court order, the motion was granted, the Board's January 2000 decision was vacated, and the issues were remanded.  The case was subsequently returned to the Board. 

In a March 2003 decision, the Board denied service connection for hypertension, heart murmur, and a chronic disability manifested by blackouts.  The Veteran again appealed to the Court.  In an August 2003 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and the issues remanded, in light of the holding in Disabled Am. Veterans v. Secretary o/Veterans Affairs, 327 F.3d 1339, 1348(Fed. Cir. 2003).  In an August 2003 Court Order, the joint motion was granted, the Board's March 2003 decision was vacated, and the issues were remanded.

In February 2004, the Board again denied the Veteran's service connection claims for hypertension, a heart murmur, and a chronic disability manifested by blackouts, and the Veteran again appealed the case to the Court.  A memorandum decision was received in March 2006, and the Court entered judgment the following month, vacating the Board's February 2004 decision, and remanding the claims to the Board for readjudication consistent with the memorandum decision. 

In June 2007, the Board remanded the case for further development. 

In January 2008, the Board again denied the Veteran's service connection claims for hypertension, a heart murmur, and a chronic disability manifested by blackouts, and the Veteran again appealed the case to the Court.  A memorandum decision was received in February 2010, and the Court entered judgment the following month, vacating the Board's January 2008 decision, and remanding the claims to the Board for readjudication consistent with the memorandum decision.  The Board remanded the case for development consistent with the Court decision in October 2010. 

The appeal was returned to the Board in January 2012, when it was remanded once more in order to ensure that the duty to assist the Veteran had been met, as ordered in part by the February 2010 memorandum decision.  It has now been returned to the Board for further review. 

The Board notes that the electronic record (Virtual VA) contains VA treatment records dating through April 26, 2012.  Copies of these records are not in the claims folder.  However, the April 30, 2012 supplemental statement of the case specifically notes that these records have been reviewed by the RO prior to returning the case to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A clear preponderance of the evidence is against a finding that hypertension had its onset, increased in severity or is otherwise related to the Veteran's period of military service. 

2.  In regards to the heart murmur, the Veteran is entitled to the presumption of soundness.


3.  There is clear and unmistakable evidence that Veteran's heart murmur existed prior to service and clear and unmistakable evidence that the heart murmur did not increase in severity during service.  

4.  A clear preponderance of the competent evidence is against a finding that disability manifested by blackouts had its onset, increased in severity or is otherwise related to the Veteran's period of military service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  A heart murmur clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated in service; no current cardiovascular disease had its onset in service or within the first post service year.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011). 

3.  A chronic disability manifested by blackouts was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In the present case, the unfavorable AOJ decisions that are the basis of this appeal were already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120. 

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the Veteran in September 2002 and July 2007 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond.  The Veteran has also been advised as to how effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473(2006). 

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 . 

The record does not contain the Veteran's service treatment records (STRs) or any records from the Social Security Administration (SSA).  The National Personnel Records Center (NPRC) has reported that the STRs may have been destroyed in accidental fire that occurred at the NPRC in St. Louis, Missouri, in 1973.  Additional efforts were made to secure the veteran's STRs, however, in July 2007, VA issued a formal finding indicating that despite all efforts to secure the veteran's STRs, no records are available.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367(1991).  

The February 2010 Memorandum decision of the Court noted in relevant part that the duty to assist had not been met because the RO failed to attempt to contact the National Personnel Records Center (NPRC) Records Reconstruction Unit, and the Board failed to discuss the significance of this failure.  Therefore, the October 2010 Board remand again requested that an additional search be conducted for any reconstructed service treatment records, to include daily sick reports, Office of the Surgeon General (SGO) reports, morning reports, or other similar reports, from the Records Reconstruction Unit of the NPRC or any other appropriate organization.  The RO made the records request, and a February 2011 reply stated that there were no SGO records for the Veteran.  A second request in April 2011 generated a request for additional information regarding the Veteran's unit from NPRC.  A letter to the Veteran requesting additional information did not result in an immediate reply.  A June 2011 request for personnel records resulted in a reply that the records were fire-related and cannot be reconstructed.  The RO made a formal finding in August 2011 that the Veteran's records are unobtainable.  A November 2011 supplemental statement of the case noted that the Veteran had failed to complete and return a NA Form 13075 Questionnaire About Military Service that may have assisted in the return.  

Subsequently, the Veteran returned his partially completed NA Form 13075 Questionnaire About Military Service, as well as NA Form 13055 Request for Information Needed to Reconstruct Medical Data.  The February 2012 Board remand requested that the Veteran be notified that detailed information regarding his organization assignments would be helpful, and that yet another attempt to obtain his service treatment records be made based on the information recently provided by the Veteran.  Attempts were then made to contact the Veteran by letter, and he was eventually contacted by telephone in April 2012.  Based on the information received in the additional forms and over the telephone, the RO did not request any additional searches by the NPRC, as it was noted that the newly received information was already of record, and was exactly the same information that had been used in the requests made in February 2011, April 2011, and June 2011 after the October 2010 remand.  The Board concedes that this is correct.  The only unit name that the Veteran can supply is Army Unit 8157, and this information was first received in the 1990s.  The VA has requested at the behest of the NPRC the names of the Veteran's company, battalion, and regiment from the Veteran.  He is unable to remember but does recall that his communications unit was secret.  Although an additional search was not made following the February 2012 remand, the Board agrees that there is no information available that was not previously used to make a search, and that the failure to once again contact the NPRC was justified.  A formal finding as to the unavailability of the records was made in April 2012.  

The Board finds that the Veteran's service treatment records are unavailable.  Numerous replies to record requests indicate that the Veteran's records were believed to have been destroyed in the 1973 fire.  The initial record request to the NPRC was made in December 1992, at which time VA was informed that there were no medical records and that they were fire related.  A June 1998 reply from NPRC was negative for sick reports.  NPRC has been contacted on several additional occasions, including those outlined above.  The Records Reconstruction Unit of the NPRC has been contacted since the October 2010 remand.  All replies have been negative.  A July 1997 supplemental statement of the case states that the service department was unable to supply any additional sick call records or daily unit records.  A negative response was received from the Center for Research of Unit Records in March 1999.  While this notes that they do not maintain morning reports from 1954, it also states that these would show only wounded or killed in action and transfers, which would not be relevant in this matter.  Replies received after the October 2010 remand again state that there are no SGO records for the Veteran.  These replies also state that Army sick reports were discontinued in March 1953, which is before the Veteran entered service.  The most recent arguments from the Veteran's representative seem to suggest that because the Veteran's work required a security clearance, that his STRs are somehow classified.  The Board notes that all replies have indicated the records are believed to have been destroyed and not that they are unavailable for review for security reasons.  Finally, the reference to "similar records" by the Board does not mean that the Board had any specific records in mind other than those already specified; it is merely meant to ensure that if any relevant records not contemplated by the Board are discovered, then they would be forwarded for consideration.  

With respect to the Veteran's SSA records, VA also issued a formal finding of unavailability in July 2007, as SSA indicated that the Veteran's SSA folder had been destroyed.  Based on the formal findings of unavailability with respect to both the Veteran's SSA records, the Board finds that further attempts to secure those records would be futile. 

The Board finds that all available evidence is of record.  The record does contain the Veteran's contentions, other lay statements, and VA and private medical evidence.  The Veteran has been provided VA examinations, and the examiners have expressed opinions after a review of the claims folder.  

At this juncture, the Board notes that the October 2010 remand requested the development ordered by the Court in the February 2010 memorandum decision, which included obtaining a medical opinion as to whether or not the Veteran's heart murmur, which at that time was believed to be congenital based on the evidence and opinions then available, was a defect or a disease.  The Board observes that as the VA examiner who had previously opined that the murmur was congenital was apparently unavailable, the claims folder was forwarded to a new VA examiner.  Instead of providing the requested opinion, this examiner opined that the heart murmur was not congenital, making the defect or disease determination irrelevant.  The Board cannot substitute its medical judgment for that of this examiner and request that he supply an opinion as to defect or disease if he does not find the murmur to be congenital.  Consideration has been giving to requesting an opinion from a different examiner but the result is just as likely to be the same.  However, as will be seen, the inability to obtain the requested opinion does not prejudice the Veteran, as the outcome will be the same whether or not the murmur is congenital.  

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384(1993).  Neither the Veteran nor his representative has specifically identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227(2000), aff'd 281 F.3d 1384(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143(2001); see also Quartuccio v. Principi, 16 Vet. App. 183(2002).  

Service Connection

The Veteran contends, in essence, that his hypertension, heart murmur and syncopal episodes were incurred and/or aggravated during his period of active service.  According to his statements of record, his heart murmur was first detected during a high school physical examination.  This condition was asymptomatic, however, and he participated in high school football without any problems.  He denied any pre-service symptomatology of hypertension or syncopal episodes.  Rather, he has stated that he first manifested headaches and blackouts during his overseas service in Korea.  He also stated that some high blood pressure readings had been recorded in service, and that he underwent his discharge examination in Japan at which time he was advised to undergo further examination when he returned stateside due to his heart murmur.  He stated that he did not, however, request or seek another examination prior to his discharge from service. 

The Veteran further asserts that, following his discharge from service, he continued to experience headaches and blackouts.  He stated that he recalled being informed by a doctor that his headaches and blackouts stemmed from high blood pressure and hypertension.  That doctor is now deceased and his treatment records were not available.  He couldn't remember his specific dates of treatment, but he recalled that he received that treatment within several years after his discharge from service.  He did indicate that he did not receive any treatment in 1959. 

The applicable laws and regulations state that service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If cardiovascular-renal disease to include hypertension is manifested to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

The Veteran's contentions regarding his heart murmur raise questions pertaining to the presumption of soundness and aggravation.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or when clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, the VA General Counsel has drawn a distinction between congenital defects and congenital diseases.  Service-connection may be granted for diseases of congenital, developmental or familial origin.  In the instant cases, service connection is warranted if the evidence as a whole establishes that the familial conditions in question were incurred or aggravated during service within the meaning of VA law and regulations.  VAOPGCPREC 82-90 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Most of the evidentiary record in this case is applicable to all three of the Veteran's claims, so that they may be discussed together.  

As previously indicated the service treatment records are unavailable and presumed to have been destroyed in the 1973 fire at the NPRC. 

The first medical records after discharge from service pertain to private treatment unrelated to the disabilities at issue.  These records include no recording of blood pressure readings or other pertinent findings referable to the Veteran's claims on appeal.  The Veteran underwent a cystoscopy for prostatitis in September 1966, and his claimed disabilities were not noted in the operative report.  No operative risks were noted.  A December 1971 private record concerning treatment for perianal abscess with fistula recorded a blood pressure reading of 142/88.  Physical examination of the heart at that time noted findings of normal size, shape and position, and no arrhythmia, murmurs.  The Veteran gave a history of no serious illnesses. 

Private medical records show that the Veteran was seen in October 1972 after a vehicular accident in which he was thrown forward and struck his chest on the steering wheel.  He subsequently had some pain along the right side.  During examination there was diffuse tenderness over the lower part of the right hemithorax. 

Private medical records show that the Veteran was seen several times in April 1973.  The report of the first visit shows that his blood pressure was recorded as 190/110.  The report of an electrocardiogram (EKG) that day shows an interpretation of probable left ventricular hypertrophy.  He was seen the following day that month with complaints of pain in the anterior chest.  At that time the blood pressure was recorded as 160/104. 

Later in April 1973 he reported anterior chest pain beginning four days before.  He also complained of frontal headaches of 4-6 months' duration.  The Veteran reported having no knowledge of prior hypertension.  At that time the blood pressure was recorded as 160/110.  After examination the impression was that the complaints were most likely gastric or possibly pancreatitis, and not cardiovascular in spite of the chest pressure, systolic murmur, hypertension and an abnormal EKG. 

When seen two days later in April 1973, the Veteran reported that a heart murmur which was first mentioned to him at the age of 15 when he had a physical examination in high school.  The April 1973 report notes that the Veteran was apparently admitted to the service without any difficulty, but at the time of his discharge, something was said about heart murmur, and that he should have another physical examination in the States.  The report notes that the Veteran's original discharge physical was completed in Japan, and that since that time there was no mention of heart murmur.  The report notes that examination showed at least a grade II systolic murmur along the left sternal border, and no diastolic murmurs.  EKG was essentially unchanged.  The impression was that there was a strong possibility that there may be a congenital heart disease with a possible ventricular septal defect.  The report of an EKG later in April 1973 shows an interpretation of early left ventricular hypertrophy. 

When seen in July 1973, the Veteran reported no further chest pain or cardiovascular symptoms since the previous April.  Physical examination findings included that the murmur was the same and EKG was essentially unchanged.  When seen in September 1973, the Veteran reported a history that he had been able to carry on well in terms of athletics and was in the military with no particular distress as far as his heart was concerned.  Murmur had been known for some years and had not been particularly bothersome.  The diagnostic impressions at time included (1) heart murmur which may be congenital ventricular septal defect or might possibly be an innocent pulmonic murmur.  The examiner did not feel, however, that it was hemodynamically significant and (2) situational anxious and depressive reaction, probably manifesting itself as tension headaches and functional gastrointestinal problems.  Subsequent records showed continued treatment for hypertension 

He was treated for headaches in October 1973 and July 1974. A July 1974 private medical statement notes a history of headaches which started about two to three years earlier.  When seen in a follow-up visit in August 1974, electroencephalogram (EEG) study and brain scans were interpreted as normal.  Blood pressure was recorded as 130/90. 

Private medical records include the discharge summary for hospitalization in October 1974.  That report shows that the Veteran was admitted to the CCU with complaints of weakness, light-headedness and pressure type pain in the chest.  It was noted that the Veteran had been followed for several years for hypertension and hypertensive cardiovascular disease (HCVD).  On examination blood pressure was 110/80 and the Veteran had a Grade II/VI left sternal border ejection systolic murmur, otherwise examination was unremarkable.  During hospitalization there was no further chest pain and blood pressure stabilized.  The treating physician felt that the symptoms had not been due to myocardial disease.  The final diagnosis was hypertensive cardiovascular disease (left ventricular hypertrophy - Class 2B); and essential hypertension. 

A private treatment report of April 1976 contains an impression of lightheadedness probably due to postural hypotension secondary to drug therapy; history of essential hypertension; and heart murmur, probably innocent pulmonic murmur although asymptomatic ventricular septal defect could not entirely be excluded. 

VA clinical records between 1991 and 1993 show treatment for hypertension and complaints of syncope.  An echocardiogram in February 1991 revealed findings of increased systolic thickness of the left ventricle in a concentric fashion.  The impression included left ventricular concentric hypertrophy with preserved left ventricular systolic performance at rest.  In April 1991, the Veteran presented with complaint of syncope.  At that time, he reported a history of hypertension since early 1970's and that he fainted at that time and did not convulse.  An August 1991 EEG was interpreted as normal.  In November 1992, he reported recurrent bouts with passing out and problems with his heart while in service.  In July 1993, he was treated for a cerebrovascular accident. 

In November 1992, the Veteran filed his initial claim of compensation for pertinent disability.  

On VA general medical examination in February 1994, the Veteran reported that he had had some elevated blood pressure readings prior to 1970, but that he did not receive treatment for it until 1970.  He reported having episodes of syncope with loss of consciousness and elevated blood pressure for the past 20 years or more.  He denied any episodes of tonic or clonic seizures.  The examiner commented that the Veteran's syncopal episodes resulted from decreased oxygen or blood flow to his brain which caused seizures, but that however, the absence of the convulsions indicated a possible diagnosis of Stokes Adams syndrome.  The report noted that recent computerized tomography (CAT) scan studies revealed evidence of small vessel infarct secondary to ischemic changes consistent with those found on physical examination.  The impression was of arteriosclerotic cardiovascular disease, essential hypertension and residual cardiovascular accident (CVA) with right hemiparesis. 

On VA hypertension examination in May 1995, the Veteran reported having a dim recollection of having been told of elevated blood pressure during service.  He reported that he did not, however, take medication for his condition until beginning treatment with the Palm Beach Medical Group sometime in 1960.  On examination the examiner noted findings of a grade 2 systolic murmur, probably due to aortic stenosis, and essential hypertension.  The report of a May 1995 VA diseases of the heart examination noted a negative history of rheumatic fever.  Physical examination revealed a grade 1 to 2 over 6 systolic murmur. 

The report of a VA hypertension examination in May 1996 shows that the Veteran reported a history of occasional dizzy spells which warranted sick call visits during service.  He also reported that he had had occasional high blood pressure readings in service but no medication was prescribed.  He was first prescribed blood pressure medication by a family physician several years after service.  After examination the diagnoses included (1) essential hypertension, (2) hypertensive vascular disease with probable atrial fibrillation and embolic cardiovascular accident in 1993, and (3) history of acute myocardial infarction 1988. 

The report of a VA examination for diseases/injuries of the brain in October 1996 shows that the Veteran reported that he had high blood pressure readings in service and that a cardiac murmur was found prior to his discharge.  The examiner noted that the earliest medical records available dated back to the early 1970's when it was mentioned that the Veteran had high blood pressure, and revealed a heart murmur and fluctuant high blood pressures due to poor control and compliance.  The report noted that the Veteran had a right cerebrovascular accident in 1993 that was embolic.  At that time, he had a normal Holter monitor but an abnormal CT scan which revealed right parietal infarct and questionable left- sided lacunar infarct.  A subsequent echocardiogram found clinically significant and moderate hypertensive heart disease and a focal nodule present on the aortic valve.  There was no inducible myocardial ischemia, but there was mild pulmonary hypertension. 

The examiner opined that the Veteran's hypertension could not be dated back to service because there were no records available, and that the heart murmur was secondary to the focal nodule in the aortic valve and not because of the hypertension, and not because of the veteran's paroxysmal atrial fibrillation.  The examiner opined that the hypertension was essential, and that the stroke was secondary to the hypertension and was an embolic episode but not due to atrial fibrillation. 

The examiner noted that while the Veteran may have manifested elevated blood pressure readings during service, such readings may have resulted from a variety of situational factors (i.e., being upset, tired or under the influence of alcohol).  The examiner opined that the hypertension could not have been aggravated by the Veteran's military service, noting that his high blood pressure was not persistent while in service, otherwise, it would have been treated in service.  The examiner noted also, that the cardiac and neurological events occurred in 1974 and 1991, respectively, many years after release from active service in 1957.  The examiner further opined that the Veteran's heart murmur was due to a focal nodule in the aortic valve and not because of hypertension or atrial fibrillation.  The stroke was an embolic episode due to his essential hypertension but not due to his atrial fibrillation. 

A VA cardiology consultation opinion, dated in November 1996, contains an impression of paroxysmal atrial fibrillation, focal nodule on the aorta valve, moderate and significant hypertensive disease and left cardiovascular accident in 1993.  The examiner opined that the aortic valve did not cause atrial fibrillation. However, the examiner believed that the nodule was due to old healed endocarditis which could easily cause the embolic stroke in 1993.  The origin of the nodule or the hypertension could not be medically dated, although the stress echo clearly showed hypertension to be chronic in nature. 

Lay statements of record from family members, friends and co- workers attest that the Veteran had symptoms of syncopal episodes and headaches following his return from service.  His mother recalled that he was diagnosed with a heart murmur at the age of 14, but that it was not serious enough to prevent him from playing football.  She further recalled he was prescribed medications for hypertension since 1960.  His wife, who had known him since 1960, also remembered his treatment received from a physician in the 1960's for headaches and blackouts.  The Veteran's brother wrote that the Veteran was found to have an irregular heartbeat when examined prior to playing football in High School, but that he was cleared to participate. 

According to an Apri1 2007 opinion, Dr. Ali, a private physician, stated that the lack of service records will make it difficult to pinpoint when the Veteran's medical problems began.  She reasoned that without the service treatment records it was impossible to prove that the Veteran did not have hypertension in service.  Nevertheless, she stated that based on the available information, it is as likely as not that both the Veteran's hypertension and syncopal episodes began in service.  

In July 2007, the Veteran underwent a VA examination.  The examiner concluded that it is less likely that the Veteran's hypertension and chronic disability manifested by blackouts was related to service.  He also concluded that the Veteran's heart murmur was likely congenital and that it was not aggravated by service. 

In response to the February 2010 Court decision, it was arranged for the Veteran to undergo an additional VA examination in October 2011.  After a review of the claims folder, the examiner opined that the Veteran's heart murmur was less likely than not incurred in or caused by service.  The rationale was that the Veteran's heart murmur was not caused by a congenital defect.  To be specific, it is not caused by a congenital ventricular septal defect as considered by the 1973 physician, as this was never shown on any of the subsequent echocardiograms.  The July 2007 opinion that stated the murmur was due to a focule nodule on the aortic valve and that this was congenital was noted.  However, this was countered by a prior VA examination as well as the November 1996 cardiology note that the aortic valve nodule was likely due to prior endocarditis and therefore not congenital.  The October 2011 examiner also opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by service, as there were no records that referred to a history of hypertension prior to 1970.  Finally, this examiner stated that it was less likely than not that the Veteran's blackouts were incurred in or caused by service.  The reason was that there were no reports of syncope since having a pacemaker installed in 2009.  Thus, it appeared that tachy-brady syndrome was the cause of his syncopal episodes.  As the service treatment records were not available it was impossible to document whether or not the Veteran experienced syncopal episodes during service.  However, it was also noted that there are several easily reversible causes of syncope such as dehydration, which the Veteran was noted to have previously experienced.  

VA treatment records dating from 2007 through April 2012 show that the Veteran continued to regular health care that included both preventive health care and treatment of ongoing problems.  His claimed disabilities were noted by history.  

Hypertension

Medical evidence of record shows a current diagnosis of hypertension.  The Veteran asserts that his hypertension was first manifested by high blood pressure readings during service.  He does not allege that he was treated or diagnosed with hypertension during service. 

As noted, the Veteran's STRs are unavailable.  The first evidence showing a diagnosis of hypertension is dated in 1973 more than 15 years post service, therefore hypertension may not be presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  At that time, the Veteran reported a history of having "no knowledge of prior hypertension." 

With regard to the etiology of the Veteran's hypertension, the record contains an October 1996 VA opinion, Dr. Ali's April 2007 opinion, the July 2007 VA opinion, and the October 2011 VA opinion.  Initially, the Board finds that the October 1996 VA is essentially of no probative value.  The examiner speculated that the Veteran's high blood pressure readings could have been the result of alcohol use, anxiety, or exhaustion; that his high blood pressure could have existed prior to service; and that "[h]is high [blood pressure] was not persistent while in service, otherwise it would have been treated in service."  Significantly, however, these opinions are not supported by the record, especially in the absence of the Veteran's STRs. 

Thus, the remaining etiology opinions consist of those rendered by Dr. Ali, the July 2007 VA examiner, and the October 2011 VA examiner.  On review, the Board finds that the two VA opinions hold greater probative value. 

First, the VA examiners had the benefit of reviewing the entire claims folder, to include Dr. Ali's opinion, and the July 2007 examiner also conducted a contemporaneous examination.  It is not clear whether Dr. Ali reviewed the claims folder, and there is no indication that an examination was conducted.  Dr. Ali only indicated that she was asked to review the Veteran's records, per his request.  Therefore, the Board considers the private opinion to be less-informed. 

Further, the Board finds that two VA examiners provided persuasive supporting rationale, and Dr. Ali did not.  Dr. Ali, in arriving at her opinion that the Veteran's hypertension is as likely related to service, relied largely on the statements provided by the Veteran and those of his friends and family.  While the Veteran is competent to state that he experienced headaches during service, and his friends and family are competent to state that they witnessed the Veteran having severe headaches, none of the family members or friends who provided lay statements indicated that they actually witnessed the Veteran having severe headaches during service.  At the earliest, the Veteran's friend, W.F.T., indicated that the Veteran has suffered from excruciating headaches since 1959, which is approximately two years post-service.  The Veteran's mother indicated that the Veteran began taking anti-hypertensive mediation in 1960.  This is in contrast to the Veteran's recollection in April 1973 of no prior hypertension and in February 1994 of his beginning treatment for hypertension in 1970.  Still, 1960 is approximately three years post-service.  Even if those persons actually witnessed the Veteran having headaches during service, the record does not show that they have the requisite medical knowledge to diagnose a disability such as hypertension.  Moreover, the statements pertaining to headaches are contradicted by more contemporaneous statements provided by the Veteran, which makes their credibility questionable.  In April 1973 the Veteran reported headaches of four to six months in duration.  He gave a history of headaches for two or three years in July 1974.  These statements, provided much earlier than the lay statements were made for treatment purposes, not to establish compensation, and are of greater probative value than other lay statements made later.  While his October 1974 statement that he had been receiving treatment for hypertension for several years does not necessarily contradict the 1960 date provided by his mother, it also fails to indicate it began during service or the one year after service.  In summary, the lay statements Dr. Ali relied upon are not altogether consistent and/or do not support a finding that pertinent disability had its onset in service.  

On the other hand, the VA examiners relied on the medical evidence of record to support their position.  The July 2007 VA examiner specifically noted that he was not able to support Dr. Ali's position, noting that if there had been a diagnosis of hypertension while the Veteran was on active duty, there would have been some documented continuity of both diagnosis and treatment for this condition once he left the service.  This examiner did not regard as an oversight the fact that the Veteran's medical records dated from 1966 do not mention hypertension.  This examiner stated that it is documented that treatment for hypertension did not begin until 1974.  The October 2011 VA examiner provided a similar rationale for his conclusion, in that he did not see a history of hypertension in the records prior to 1970.  

Lastly, the Board notes that although Dr. Ali indicates that is "as likely as not that the Veteran's hypertension began in service," she also concedes that the lack of service records makes it difficult to pinpoint when the Veteran's medical problems began, and states that the etiology of the Veteran's episodes remains a mystery.  She states that given the lack of service treatment records, it cannot be proved it did not start in service.  This is not a convincing rationale to support a finding that hypertension began in service.  Read in its entirety, Dr. Ali's statement essentially suggests more of a possibility that the Veteran's hypertension began during service, and does not strongly support a finding of a 50 percent probability or greater that would counter the July 2007 VA opinion. 

In sum, the Board finds that the two VA opinions are more probative and of greater weight than the private opinion provided by Dr. Ali for the reasons discussed above.  The medical evidence does not demonstrate that the Veteran's hypertension began during his period of active service, nor can it be presumed to have been incurred during service.  The Board must therefore conclude that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).  Thus, the claim must be denied.  

Heart Murmur

The Veteran states that his heart murmur had been detected prior to his entrance into active service.  He reports that, at the time of his discharge from service, he was advised to undergo an additional examination due to his heart murmur. 

The record contains medical evidence noting a "strong possibility that there might be a congenital heart disease with a possible ventricular septal defect."  See Dr. Bechtold's April 1973 private entry.  Given the absence of STRs and Dr. Bechtold's opinion, the Board remanded the case to obtain clarification.  In this regard, the July 2007 VA examiner determined that the Veteran has a systolic heart murmur due to a focal nodule in the aortic valve (aortic sclerosis).  The examiner concluded that the murmur is probably congenital since the Veteran noted that he was told of this while he was in high school. 

The February 2010 Memorandum decision noted that the Board had erred in not making a specific finding as to whether or not the presumption of soundness had been rebutted, and as in not making a specific finding as to whether or not the murmur was a congenital disease or congenital defect.  As there is no such opinion in the claims folder on which to make such a finding, the Board again remanded to obtain a competent medical opinion regarding diseases and defect.  However, the opinion that was obtained in October 2011 unexpectedly determined that the murmur was not congenital, but was instead an acquired condition.  

The Board notes that the July 2007 and October 2011 VA opinions are of relatively equal weight, in that both reviewed the claims folder and cited to specific records therein to support their opinions.  However, as will be demonstrated, the outcome of this decision is the same whether or not the Veteran's disability is either a congenital defect or disease, or an acquired disability.  In either respect, service connection is not warranted.  

Again, the Board notes that the STRs are missing, which includes the examination of the Veteran that is typically conducted on entry into service.  Therefore, as there is no record of the heart murmur being noted on an examination report at entry, the Veteran is presumed to have been sound when he entered service.  

However, there is clear and unmistakable evidence that the Veteran's heart murmur existed prior to service.  The Veteran has stated on numerous occasions that his murmur was found when he underwent a physical examination at age 14 prior to playing high school football.  This information is contained in both the Veteran's written statements and in medical histories provided to private examiners many years before he submitted his claim for service connection.  The Board is aware that the Veteran's statement against his interest is of no force or effect if other data do not establish the fact.  38 C.F.R. § 3.304(b)(3); Paulson v. Brown, 7 Vet. App. 466 (1995).  However, in this case the Veteran's mother and brother have also both submitted statements that the Veteran had a heart murmur before service that was discovered on an examination for high school football.  The Board notes that laypersons are competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Their statements constitute additional data to establish the fact in question.  In fact, there is no other statement or medical opinion that contradicts these statements.  Therefore, the evidence that the heart murmur existed prior to service is clear and unmistakable.  

As previously noted, the outcome of this appeal is the same whether or not the Veteran's heart murmur is determined to be congenital.  

In the event that the Veteran's heart murmur was to be considered a congenital defect, then entitlement to service connection is precluded by regulation, and the Veteran's claim must fail.  38 C.F.R. § 3.303(c).  

On the other hand, if the Veteran's heart murmur is considered to be a congenital disease, then it can be service connected if it is aggravated during service.  VAOPGCPREC 82-90.  

Similarly, if the Veteran's heart murmur is not congenital but is an acquired disability as outlined in the October 2011 VA medical opinion, service connection must still be shown by aggravation, as it has been determined to have pre-existed service.  

As there is no evidence that the heart murmur was recorded on examination at entrance into service, and as the Veteran was entitled to the presumption of soundness, there must also be clear and unmistakable evidence that the pre-existing heart murmur was not aggravated by service, whether it is considered a congenital or acquired disease.  In the absence of such clear and unmistakable evidence, the heart murmur is presumed to have been aggravated.  38 U.S.C.A. §§ 1111, 1137.

The Board finds that there is clear and unmistakable evidence that the Veteran's heart murmur was not aggravated by service.  

Prior to service, the statements of the Veteran, his mother, and his brother all indicate that the heart murmur was not significant enough to prevent the Veteran from playing high school football.  

The Veteran does not argue that he experienced symptoms or received treatment for his heart murmur during service.  In fact, he only states that it was noted on his discharge examination.  

There is no competent evidence showing that an acquired disability exhibited by a heart murmur increased in severity during active duty.  To the contrary, the July 2007 VA examiner concluded that the murmur was probably congenital and not an acquired disability and that it is less likely that the murmur was aggravated by his military service.  

Several post service examiners have noted that the Veteran's heart murmur is or is probably of no significance.  

An April 1976 private medical record includes an impression of heart murmur, probably innocent pulmonic murmur, although asymptomatic ventricular septal defect could not be ruled out.  

September 1976 private medical records note that the heart murmur had been known for years, but that the Veteran said it was not particularly bothersome.  

The July 2007 examiner pointed out that the Veteran's murmur is a functional flow murmur, and is of no clinical significance.  The examiner also noted that the veteran's most recent thallium stress test clearly shows no evidence of cardiomyopathy or any other significant cardiac abnormality. 

The only evidence contained in the claims folder suggesting that the Veteran's heart murmur was aggravated during service is the Veteran's assertions.  Although he is competent to report the symptoms he experienced during and after service, the Veteran is not a medical professional competent to render an opinion on the cause of these symptoms, medical etiology, or diagnosis.  There is no competent medical opinion that states the Veteran's heart murmur increased in severity during active service.  See Grottveit, supra. 

To summarize, prior to service the Veteran's murmur was not significant enough to prevent him from participating in strenuous sports or entering the military.  During service he did not experience symptoms nor receive any treatment for a heart murmur and it did not interfere with his duties.  According to the Veteran, it was first noted at discharge.  Following service, the Veteran told his private examiner that the murmur was not bothersome, and the July 2007 examiner said it is of no clinical significance.  In fact, the Board notes that in the over 40 years of medical records that have been reviewed, not one symptom has ever been attributed to the heart murmur.  The evidence clearly and unmistakably shows that there was no increase in severity of the Veteran's heart murmur, whether it be of congenital or acquired origin, during active service.  Thus, the heart murmur was not aggravated, and service connection must be denied.  38 U.S.C.A. §§ 1111, 1137, 1153; 38 C.F.R. § 3.304, 3.306.  

Blackouts

Post-service medical evidence shows treatment for syncopal episodes.  The Veteran asserts that he first manifested blackouts during his period of active military service. 

As indicated, the Veteran's STRs are unavailable.  There is no objective evidence of a disability manifested by blackouts within the first post-service year.  The first medical evidence of any disability manifested by blackouts was an October 1974 private medical record, which showed that the Veteran was hospitalized due to complaints of weakness, light-headedness and pressure-type pain in the chest; he was discharged with a diagnosis of hypertensive cardiovascular disease (left ventricular hypertrophy - Class 2B); and essential hypertension.  The Board notes that such hospitalization occurred more than 17 years following the veteran's discharge from service.  Subsequently, in April 1976, it was noted that the Veteran's lightheadedness was probably due to postural hypotension secondary to drug therapy.  The post-service medical evidence also indicates that the blackouts may be associated with hypertension and/or a cerebrovascular accident which occurred many years after service. 

Dr. Ali, in her April 2007 letter, suggested a relationship between the Veteran's current syncopal episodes and service.  Dr. Ali ruled out Stokes-Adams syndrome and a seizure disorder as potential causes of the Veteran's blackouts.  Dr. Ali stated that while the etiology of the Veteran's syncopal episodes remain a mystery; she relied on multiple accounts by his family and friends that these attacks started in service.  Dr. Ali stated that the testimonials accurately describe multiple witnessed syncopal episodes. 

Given Dr. Ali's April 2007 statement that the Veteran's current syncopal episodes are related to service, the Board remanded the case in order to obtain an etiology opinion.  In this regard, the July 2007 VA examiner reviewed the claims folder and examined the Veteran, and concluded that the Veteran's syncopal episodes are less likely related to his period of military service.  The October 2011 VA examiner also reviewed the claims folder and reached the same conclusion. 

On review, the Board gives greater probative weight to the VA opinions as opposed to Dr. Ali's opinion.  As noted above, the VA examiners had the benefit of a review of the claims folder and conducted a contemporaneous examination of the veteran.  There is no indication that Dr. Ali reviewed the entire claims folder or conducted an examination of the Veteran, therefore her opinion is considered less informed. 

Further, Dr. Ali relies heavily on the testimony of the veteran's friends and family.  Dr. Ali stated that the multiple accounts by his family and friends indicate that these attacks started in service.  However, none of the laypersons indicated that they actually witnessed the Veteran "blacking out" while he was in the military (or within the first post-service year).  As previously noted, the Veteran's contemporaneous statements pertaining to his headaches contradict the information contained in the lay statements as to when they began.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

On the other hand, the VA examiners provided persuasive rationale to support his position.  The July 2007 examiner reviewed the record and noted all references to syncopal episodes.  For instance, an April 1976 record shows a complaint of dizziness due to hypotension from blood pressure medications.  The record also contains a notation of a blackout associated with bowel/bladder incontinence in 1991; that record noted that the possibility of a seizure disorder was considered, however, EEG, CT scan on the head, and Holter monitor readings were all negative.  The July 2007 VA examiner explained that the blackout could have been due to other considerations such as vaso vagal reaction, micturation syncope, transient hypoglycemia, or symptomatic bradycardia. 

The July 2007 VA examiner also observed that there was no mention of syncopal complaints when the Veteran was seen in the neurology department in July 1996, and stated that it is not reasonable for anyone who is having syncopal episodes not to recall or relate those episodes when being evaluated by a neurologist.  On further review, the examiner noted that there had been no further neurological evaluation or any mention of syncope until May 2004, at which time the Veteran visited the emergency room due to a syncopal episode.  That episode was found to be the result of a bradycardia dysrhythmia associated with his atrial fibrillation.  The July 2007 examiner concluded that there is no association between the Veteran's 2004 event and his period of military service.  The VA examiner pointed out that there has been no report of syncope having occurred other than that noted to be associated with bradycardia and atrial fibrillation and such conditions have not been shown to be related to service.  Ultimately, the examiner was unable to "connect the dots" between service and the post-service disparate events of syncopal reactions.  The October 2011 examiner reached a similar conclusion, and opined that tachy-brady syndrome was the cause of his syncopal episodes.  The basis for this opinion is that the syncopes ceased after the Veteran had a pacemaker installed.  

In sum, the Board finds that the preponderance of evidence does not relate the Veteran's disability manifested by blackouts to service, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  The Board has undertaken its review of all the claims decided herein mindful of its heightened duty to explain the findings and conclusions.  See, O'Hare, supra. 


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a heart murmur is denied. 

Entitlement to service connection for a chronic disability manifested by blackouts is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


